NO CV 69
 Case 2:20-cv-00680-ODW-GJS RELATED
                            DocumentDDJ
                                    1 Filed 01/22/20 Page 1 of 15 Page ID #:1

                                            FEE DUE                  JAN 22 2020
                                                                              RS



                                                                            RECEIVED
                                                                     CLERK, U.S. DISTRICT COURT



                                                                      JAN 21 2020
                                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                      BY: ________BBB______ DEPUTY




                                                  2:20-CV-00680-ODW-GJS
Case 2:20-cv-00680-ODW-GJS Document 1 Filed 01/22/20 Page 2 of 15 Page ID #:2
Case 2:20-cv-00680-ODW-GJS Document 1 Filed 01/22/20 Page 3 of 15 Page ID #:3
Case 2:20-cv-00680-ODW-GJS Document 1 Filed 01/22/20 Page 4 of 15 Page ID #:4
Case 2:20-cv-00680-ODW-GJS Document 1 Filed 01/22/20 Page 5 of 15 Page ID #:5
Case 2:20-cv-00680-ODW-GJS Document 1 Filed 01/22/20 Page 6 of 15 Page ID #:6
Case 2:20-cv-00680-ODW-GJS Document 1 Filed 01/22/20 Page 7 of 15 Page ID #:7
Case 2:20-cv-00680-ODW-GJS Document 1 Filed 01/22/20 Page 8 of 15 Page ID #:8
Case 2:20-cv-00680-ODW-GJS Document 1 Filed 01/22/20 Page 9 of 15 Page ID #:9
Case 2:20-cv-00680-ODW-GJS Document 1 Filed 01/22/20 Page 10 of 15 Page ID #:10
Case 2:20-cv-00680-ODW-GJS Document 1 Filed 01/22/20 Page 11 of 15 Page ID #:11
Case 2:20-cv-00680-ODW-GJS Document 1 Filed 01/22/20 Page 12 of 15 Page ID #:12
Case 2:20-cv-00680-ODW-GJS Document 1 Filed 01/22/20 Page 13 of 15 Page ID #:13
Case 2:20-cv-00680-ODW-GJS Document 1 Filed 01/22/20 Page 14 of 15 Page ID #:14
Case 2:20-cv-00680-ODW-GJS Document 1 Filed 01/22/20 Page 15 of 15 Page ID #:15
